Citation Nr: 0301844	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $3,917.00. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from September 19423 to 
February 1945.  The veteran died in November 1968 and the 
appellant is his widow.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Committee on Waivers and Compromises (hereinafter Committee) 
at the Department of Veteran's Affairs (hereinafter VA) 
Regional Office in Atlanta, Georgia (hereinafter RO). 


FINDINGS OF FACT

1.  The appellant was in receipt of death pension benefits 
for many years following the veteran's death; she was 
notified on numerous occasions that as a condition of this 
award, it was her responsibility to report any changes in 
income.  

2.  The overpayment in question was created in 2001 due to 
the appellant's failure to report receipt of an increase in 
her award from the Social Security Administration discovered 
by income verification from this organization.   

3.  The appellant, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
the VA in an attempt to gain at the VA's expense by retaining 
benefits to which she was not entitled; her actions created 
the overpayment at issue.



CONCLUSION OF LAW

Waiver of recovery of an overpayment of death pension 
benefits in the calculated amount of $3,917.00 is precluded 
by a finding of bad faith on the part of the appellant.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The appellant was notified of the evidence required 
for a grant of her claim by the November 2001 decision of the 
Committee and a statement of the case dated in February 2002.  
The Board concludes that the discussion therein adequately 
informed the appellant of the information and evidence needed 
to substantiate her claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include information obtained by income verification from 
the Social Security Administration, has been obtained by the 
RO, and there is no specific reference to any other pertinent 
records that need to be submitted by the appellant or 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
appellant in this case.  Thus, the Board finds that further 
development is not warranted. 



II.  Legal Criteria

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the appellant and to 
the government.  38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (2002).  It should be emphasized that only 
one of the three elements (fraud, misrepresentation, or bad 
faith) need be shown to preclude consideration of waiver of 
recovery of the indebtedness.  38 U.S.C.A. § 5302(c) (West 
1991).

In determining income for the purposes of non service-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a) 
(2002).

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that she will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of 
the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) has invalidated the use of the above-cited phrase as 
an appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in the circular 
was inconsistent with the regulation and cannot be an 
appropriate basis for a bad faith determination.  Id.  


III. Analysis

As an initial matter, the appellant does not contend, and the 
record does not show, that the debt in this case was not 
validly incurred.  There is no question that there was an 
overpayment of VA death pension benefits based on incorrect 
information that was, as will be explained below, supplied by 
the appellant.  Thus, the Board finds that the indebtedness 
in the calculated amount of $3,917.00 was properly 
established.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  

Briefly summarizing the facts, following the veteran's death 
in 1968, the appellant was awarded VA death pension benefits.  
In multiple letters mailed to the appellant, she was notified 
that it was her responsibility to report any changes in 
income.  Letters to the appellant also informed her that her 
pension award was dependent on her level of income, and of 
her responsibility in reporting any income changes.  More 
specifically, an August 1999 letter specifically reported the 
appellant reporting annual Social Security income of 
$4,137.00.   

In January 2001, income verification from the Social Security 
Administration reflected receipt of an increase in income 
from this organization.  As a result of this increase in her 
award, the appellant was informed by letter dated in January 
2001 of a proposal to terminate her VA pension award 
effective from February 1, 1999, because as a result of this 
increase, her yearly income exceeded the amount of income 
allowable for receipt of VA pension benefits.  A May 2001 
letter informed the appellant that her pension benefits had 
been terminated effective from February 1, 1999, and that 
this action had resulted in an overpayment in VA benefits 
that had been paid to her.  

The appellant requested a waiver of recovery of the 
overpayment discussed above, essentially on the basis of her 
poor health and the financial hardship that would result from 
recovery of the overpayment in question.  The Committee 
denied this request in a January 2001 decision which found 
that the failure of the appellant to inform the VA of the 
change in income represented by her increased Social Security 
Award demonstrated bad faith because she knew her pension 
award was dependent on her level of income.   

Applying the pertinent legal criteria to the facts summarized 
above, the Board essentially must make a determination as to 
whether the failure by the appellant to report an increase in 
her Social Security award involved an intent to seek an 
unfair advantage, thereby constituting bad faith on her part.  
The Board notes that when it considers whether the appellant 
engaged in bad faith, it is not bound by the determination by 
the RO in this regard.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  In the instant case, the denial of the 
waiver due to bad faith by the Committee was based upon a 
finding that there was a willful intention on the part of the 
claimant to seek an unfair advantage.  There is no indication 
in the Committee's reasoning that the finding of bad faith 
was improperly based on the appellant's neglect or refusal to 
fulfill some duty or contractual obligation, which has been 
nullified by the Court as a basis for a finding of bad faith.  
See Richards, 9 Vet. App. at 255. 

The appellant has essentially contended that the debt in 
question should be waived because payment of this debt would 
result in undue financial hardship in light of the fact that 
she suffers from severe medical disabilities.  However, 
despite clear notification by the RO of the duty to do so, 
the evidence indicates that the appellant deliberately failed 
to report receipt of the increase in Social Security income 
in question and continued to receive VA benefits based on 
incorrect and false reports of income.  As noted above, it is 
the responsibility of a pension recipient to notify VA of all 
circumstances that will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(2002).  The evidence makes it abundantly clear that the 
appellant was informed specifically and repeatedly of the 
responsibility of reporting changes in her income but she 
failed to do so.  The Board further observes parenthetically 
that even if the appellant did not read or "understand" the 
instructions from VA, as was implied in a statement received 
in December 2001, persons dealing with the Government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v Derwinski, 
1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 
(1947)].

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the appellant, 
who clearly had knowledge of the likely consequences, engaged 
in unfair and deceptive dealings with the VA in an attempt to 
gain at the VA's expense by willfully concealing information 
concerning the income described above, thus retaining VA 
benefits that she was not entitled to.  The appellant was 
fully informed of the VA action to be taken if she improperly 
reported her income, and she thus clearly had knowledge of 
the likely consequences of her actions.

Based on the evidence of record, the Board finds that the 
appellant purposely did not inform the VA of her increase in 
Social Security benefits in order to retain the full amount 
of VA disability pension benefits that she was receiving.  
That is, the appellant, in an unfair and deceptive manner, 
refused to inform the VA accurately of her income so that she 
could wrongfully continue to receive VA benefits to which she 
was not entitled.  

In light of the foregoing, the Board finds that the evidence 
clearly establishes that the appellant engaged in bad faith 
when she failed to report the increase in income in question 
to VA, despite repeated notices by VA regarding her 
responsibility to timely report changes in her income.  This 
leads the Board to the conclusion that the appellant's 
actions in the creation of the current overpayment were 
intentional, as she clearly knew that her pension award was 
dependent on her level of income.  If so, her actions could 
have been for no other purpose than to gain unfair advantage 
in her dealings with VA.  She was successful in this respect, 
as evidenced by the current overpayment.  Thus, the Board is 
compelled to find that the appellant engaged in bad faith in 
the creation of the overpayment at issue.  

As for the contentions concerning the financial hardship 
imposed by recovery of the debt in question, financial 
hardship is an element of the standard of equity and good 
conscience.  As discussed above, when the overpayment of VA 
benefits results from such bad faith on the part of the 
appellant, waiver of recovery of this debt is precluded by 
law, regardless of the appellant's current financial status 
or any of the other elements of the standard of equity and 
good conscience.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (2002).  In short, the Board's finding of 
bad faith precludes the granting of waiver of recovery of the 
overpayment of death pension benefits now at issue, 
notwithstanding the provisions of 38 C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-557 (1992).


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $3,917.00 is denied.   



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

